1 Reported in 30 N.W.2d 329.
This is an appeal from an order of the district court of Hennepin county denying plaintiffs' motion for amended findings and conclusions of law or, in the alternative, for a new trial.
Frank I. Whitney, father of plaintiffs, was the fee owner of the Minneapolis premises involved when he leased the same on April 1, 1917, to one Ira E. Meagher. By the terms of the instrument, the lessee was obligated to pay an annual rental and "taxes and assessments." On June 23, 1917, Meagher, as lessee, assigned his interest in the lease to the Marquette Holding Company, a Minnesota corporation, which in turn assigned the lease on December 19, 1924, to defendant herein. This assignment was recorded in the office of the register of deeds for Hennepin county on December 22, 1924. On December 16, 1936, the lease was reassigned by defendant to the Marquette Holding Company by an instrument recorded the same day.
This action was brought by plaintiffs, owners of the real estate described in the lease, to recover of defendant unpaid rent from 1937 to 1942 and taxes against the property for the years 1936 to 1942. The theory of plaintiffs' case, as set out in the complaint, appears to be that the Marquette Holding Company is a corporation *Page 3 
in form only; that defendant had at all times owned or controlled all the stock of the corporation and used the company for the purpose of avoiding personal liability; and that the reassignment of the lease in 1936 by defendant to the Marquette Holding Company "was merely colorable as being made to one who is to hold in behalf of the aforesaid defendant, and subject to his control and equity." Plaintiffs further contend that the 1936 reassignment was for the purpose of defrauding plaintiffs and placing them in a position where they could not collect the rents and income from the property described in the lease.
The matter was tried before the court without a jury. The trial judge found that "the Marquette Holding Company was at all times mentioned in the complaint a valid and existing corporation organized and doing business under the laws of the state of Minnesota," and that "plaintiffs have failed to prove any fraud or deceit on the part of the defendant in connection with said lease." Judgment was ordered for defendant, out of which order this appeal arises.
The arguments of plaintiffs are to the effect (1) that the reassignment of 1936 was colorable only and that defendant continued in possession of the property, collecting the rents and profits; and (2) that the reassignment failed to relieve defendant from his liability under the lease because of the fact that at the time the reassignment was made he was under an obligation to pay the 1936 taxes on this real estate.
1. The law with respect to reassignment is set out in 1 Tiffany, Landlord and Tenant, § 158(n), as follows:
"The liability of the assignee of the leasehold on the covenants entered into by the lessee, though based primarily on 'privity of contract,' as existing only by reason of such covenants, is also, in a sense, based on privity of estate, as being imposed on him by reason of his ownership of the leasehold. Consequently, such liability endures only so long as this privity continues, and it comes to an end when the privity is ended by the assignment of the leasehold interest of the assignee to another, a 'reassignment' by him, as it is frequently *Page 4 
expressed. The effect thus given to a reassignment by the assignee is not changed by the fact that it is made for the purpose of freeing him from liability, or that it is made with knowledge on his part that his assignee is entirely insolvent, a mere beggar in fact, or is otherwise unable to perform the covenants of the lease. But if the reassignment by the assignee is merely colorable, as being made to one who is to hold in behalf of the assignor and subject to his control, equity will relieve in favor of the landlord."
The power of an assignee to relieve himself from responsibility to the lessor was considered in McLaughlin v. Minnesota L.  T. Co. 192 Minn. 203, 211, 255 N.W. 839, 842, where this court stated:
"Absurd as it may seem to the modern and sensible aversion to anything which smacks of sham, it remains law that an assignee of a lease may, by assigning it, even to a pauper, put an end to his liability in point of time. * * * The legal operation is simple. The holder of it divests himself of the title, the thing to which the obligation is fastened, and so rids himself of the whole burden. By the same token, a mere offer to surrender the lease, unaccepted, can have no such effect because it leaves both title and obligation where they were. So also of mere abandonment of the premises."
See, also, 16 R.C.L., Landlord and Tenant, § 369.
For present purposes, it may be assumed that defendant would be liable for the rent and taxes claimed by plaintiffs unless the 1936 reassignment served to relieve him from the obligations of the lease. At the trial, plaintiffs introduced in evidence an assignment dated December 16, 1936, according to the terms of which Robert S. Leighton and Jessie H. Leighton, his wife, assigned the lease here involved to Marquette Holding Company. From an abstract of title to the real estate offered by plaintiffs and received without objection, it appears that this assignment was filed in the office of the register of deeds of Hennepin county on the same day. To avoid the effect of this assignment, the burden was upon plaintiffs to show that it was fraudulent or merely colorable. As a general rule, one who asserts fraud has the burden of proving it, and he carries the *Page 5 
burden throughout the trial. 3 Dunnell, Dig.  Supp. § 3837; Shaughnessy v. Shaughnessy, 135 Minn. 262, 160 N.W. 769.
There is little dispute in the evidence pertaining to the relation between defendant and the Marquette Holding Company, upon which plaintiffs base their claim that the reassignment was ineffectual. The corporation itself was organized in 1913 by a group of Minneapolis businessmen. Leighton testified that at the time of the incorporation there were 23 shares issued; 11 were in the name of Jessie H. Leighton, defendant's wife; 9 in the name of James G. Swan; and the remaining 3 were owned by William Innis, W.B. Elliot, and T.M. Clements. On January 11, 1915, defendant acquired the Clements share, but he has never had any other stock in the corporation. On that same date, 18 shares were issued to Jessie H. Leighton and 17 shares to Swan. In 1917, when the Meagher lease was assigned to the Marquette Holding Company, the officers were Innis, president; Elliot, vice president; and defendant, secretary-treasurer. At that time the holding company owned interests in other real estate in Minneapolis and Florida. On January 12, 1919, the corporation issued 64 shares to Jessie H. Leighton and 64 shares to Swan, so that the stock ownership was divided as follows:
            William Innis ..................  1 share W.B. Elliot ....................  1 share Robert S. Leighton .............  1 share Jessie H. Leighton ............. 93 shares James G. Swan .................. 90 shares ---- Total .................... 186 shares
In 1919, Swan endorsed his shares to Jessie H. Leighton as collateral security for personal loans, but the shares were never transferred on the books of the corporation. By February 15, 1921, when the Marquette Holding Company joined with the fee owners in the execution of a mortgage on the premises, Jessie H. Leighton had replaced Elliot as vice president. Swan, who had been the "controlling spirit" of the corporation during its early years, apparently became inactive after 1921, while Innis and Elliot never participated *Page 6 
actively in corporate activities. We quote from Leighton's testimony as follows:
"Q. So that from 1921 on the Marquette Holding Company was Mrs. Leighton, yourself, and Innis?
"A. Yes."
And further:
"Q. From the period of 1924 to date, have you held any stockholders meetings?
"A. Well, no, not formal.
"Q. Have you held any directors meetings?
"A. No, there was only Mrs. Leighton and me around, and there was not any occasions for directors or stockholders meetings that I know of."
It thus appears that the assignment of the lease here involved from the Marquette Holding Company to defendant in 1924 was executed on behalf of the corporation by "J.H. Leighton, Its Vice-President and R.S. Leighton, Its Secretary," at a time when they were in effective control of the corporation. The assignment was made because, as defendant testified, the corporation was indebted to him in an amount between $15,000 and $20,000 at a time when it was suffering losses in the management of certain other real estate, and he was afraid that the owners thereof "would grab the lease of the Whitney property." The reassignment in 1936 was occasioned by defendant's belief that "the lease had become a liability." Although there is some evidence indicating that part of the indebtedness had been paid off, the record is clear that the debt had not been extinguished. The 1921 mortgage, in which the Marquette Holding Company had joined, was thereafter extended by agreement. The first of these agreements, dated April 1, 1926, was signed by defendant and his wife, Jessie H. Leighton, as well as by the fee owners. It recites that "Robert S. Leighton, as assignee of said Marquette Holding Company, is now the holder of a 100 year lease upon said premises." Subsequent extension agreements, dated January *Page 7 
28, 1931, and February 1, 1936, were also executed by defendant and his wife in their individual capacities.
The manner in which the rental property covered by the lease was handled is relevant in considering the claim that the reassignment of the lease in 1936 was merely colorable. It appears from the record that defendant managed and controlled the property at all times. He collected the rents and deposited the receipts in his own personal checking account. He paid the bills out of this same account by personal check. Apparently, disbursements exceeded receipts by about $18,500 prior to 1924, and defendant advanced this money out of his own funds. The record of receipts and disbursements was kept by defendant in the same ledger as that used for his own affairs, but separate accounts were maintained at all times. Defendant conducted a successful contest relative to taxes assessed against the property for the years prior to 1936. Subleases with tenants were made in the name of Marquette Holding Company. Income tax returns were made in the name of the corporation. A letter written to Alfred C. Whitney, a brother of the plaintiffs, dated September 23, 1937, relative to an arrangement whereby defendant agreed to continue the management of the Glenwood property, was signed "Marquette Holding Co. R. S. Leighton Secy." There appears to have been no material change in the manner in which the property was managed during the period from 1924 to 1936, when defendant was the assignee of the lease, as compared with the periods immediately before the assignment and immediately after the reassignment, insofar as maintenance of accounts and collection of rentals and payment of bills is concerned. The record clearly indicates that defendant did not profit by reason of his management of the property subsequent to the reassignment to the corporation. We are confronted with the problem of whether, on these facts, we would be justified in concluding that the Marquette Holding Company was so much a tool of defendant as to require us to disregard the corporate entity and treat defendant and the holding company as one and the same. *Page 8 
We recognize the rule that where a corporation is used as an instrument of fraud the corporate entity will be disregarded and the responsible persons held financially responsible. See, 2 Dunnell, Dig.  Supp. § 1969; Matchan v. Phoenix Land Inv. Co. 159 Minn. 132, 198 N.W. 417; Minifie v. Rowley, 187 Cal. 481,202 P. 673; 18 C.J.S., Corporations, § 7b, and cases cited; see, also, Wormser, The Disregard of the CorporateFiction and Allied Corporate Problems. But the fraud must be proved. That proof may be difficult is no excuse for dispensing with it, and it is not enough to show mere suspicious circumstances. Silliman v. Dobner, 165 Minn. 87, 205 N.W. 696; 3 Dunnell, Dig.  Supp. § 3839. In the absence of fraud, the corporation must be treated as a legal entity separate and apart from its stockholders. Gallagher v. Germania Brg. Co.53 Minn. 214, 54 N.W. 1115; In re Trust Under Will of Clarke,204 Minn. 574, 284 N.W. 876; Matthews v. Minnesota Tribune Co.215 Minn. 369, 10 N.W.2d 230; 2 Dunnell, Dig.  Supp. § 1969, and cases cited.
The Marquette Holding Company was not organized by defendant for the purpose of perpetrating a fraud. As a matter of fact, he was not involved in the original organization, so far as the record shows, and he acquired his one share in the corporation subsequent thereto. While defendant and his wife apparently obtained control of the operations of the corporation, this appears to have been largely because of the fact that the corporation was not a profitable venture and the other shareholders had lost interest in its functions. The assignment of the lease to defendant in 1924 is consistent with a natural desire to protect advances made to the corporation in excess of $15,000. There was no showing that this was a fraud upon other creditors of the corporation and no intimation that it was intended to prejudice plaintiffs. The reassignment of the lease to the corporation in 1936 was for the admitted purpose of escaping obligation to the lessors, but, in light of the rule that an assignee can reassign to a "pauper" if he chooses, it does not appear that defendant was seeking any improper advantage when he returned the lease to the corporation from which he had obtained it. If there were evidence to indicate that following the reassignment defendant had *Page 9 
made raids on the assets of the corporation or had made some improper profit on account of the lease, we would be justified in treating the reassignment as "colorable" and made to one "who is to hold in behalf of the assignor and subject to his control." See, S. T. McKnight Co. v. Central Hanover B.  T. Co. (8 Cir.) 120 F.2d 310, 314. However, since the record indicates that defendant did not profit by reason of the reassignment, it would not appear to have been colorable or fraudulent.
We conclude that, while defendant was in a position to exercise considerable control over the Marquette Holding Company, he did not use that power to perpetrate a fraud on the lessor, and, having in mind the rule that the record is to be viewed in a light favorable to the decision of the trial court, we hold that this phase of the findings of that court should be affirmed.
2. Plaintiffs argue that the trial court erred in failing to find that defendant is liable for the 1936 taxes. The findings of the trial court on this issue read as follows:
                                  "VII.
"That all rentals and taxes payable up to December, 1936, under the terms of said lease as modified by the written agreements of the parties to it, have been fully paid."
Since it is undisputed that defendant did not pay the 1936 taxes, this finding is in effect a holding that defendant was not liable for the payment thereof. An assignee, apart from an express agreement to assume and perform or to take subject to the lessee's covenants, is in privity of estate with the lessor and is liable to him personally for a breach of the lessee's covenants which are annexed to and run with the leasehold and which are broken while he holds the leasehold estate. 32 Am.Jur., Landlord and Tenant, § 370. Since the lease at any time and thereby terminate his liability. See, an assignment of the lease by the assignee terminates such privity of estate, he may, in the absence of fraud against the lessor, assign Annotation, 89 A.L.R. 433. *Page 10 
The covenant with which we are now concerned appears in the original lease between the owners of the property and Ira E. Meagher. It reads in part as follows:
"The lessee further agrees that he will as additional rent, pay * * * all taxes and assessments * * * which shall during said term be levied, assessed or otherwise imposed upon said demised premises; * * *; it being understood that the first taxes to be paid by the lessee shall be the taxes levied and assessed for the year 1916, * * * and that the last taxes to be paid by the lessee shall be the taxes levied and assessed for the year 2016. The lessee agrees that he will pay such taxes,impositions and assessments before any fine, penalty, interestor costs under the laws from time to time in force may be addedthereto for the non-payment thereof." (Italics supplied.)
In Minnesota, taxes on realty are assessed for the calendar year as of May 1, upon which date they attach as a lien or charge thereon. The various steps in the assessment and levy of taxes, whenever finished, relate back to and take effect as of May 1. Hence, a lessee who covenants to pay all taxes assessed during the term of a lease is liable for the taxes assessed for the calendar year if the lease terminates on or after May 1 of that year. Merle-Smith v. Minnesota Iron Co. 195 Minn. 313,262 N.W. 865. In Craig v. Summers, 47 Minn. 189, 49 N.W. 742,15 L.R.A. 236, this court held that where an original lease terminated on January 1, 1890, and the findings of the trial court established a continuance of the lease until April 30, 1890, the assignee of the lessee was responsible for the 1889 taxes and assessments which were levied and became a fixed liability against the land during the continuance of the original lease. In that case, the lease provided that the lessees were to pay "all rates, taxes, levies, or assessments on said premises during the continuance of the lease." The court made the comment (47 Minn. 191, 49 N.W. 743):
"* * * A tenant, under a new lease with similar covenants, could hardly be expected to pay taxes and assessments levied upon the land *Page 11 
the year before the commencement of his lease, or after it expired, unless he expressly agreed to do so."
In our opinion, the Craig case is controlling here, unless that portion of the covenant which we have emphasized served to suspend the obligation of tax payment under the lease until the taxes became delinquent. We have not found any Minnesota case directly in point on this question. However, the circuit court of appeals for the second circuit, in In re Sherwoods, Inc. 210 F. 754, 758, Ann. Cas. 1916A, 940, has said:
"It is true that covenants to pay taxes run with the land and upon an assignment of the lease by a lessee an assignee becomes liable to the landlord for all taxes which may thereafter become due and payable under the terms of the lease while the assignee continues in possession of the premises. [Citing cases.] But where before an assignment takes place the tax has already been assessed and the liability of the lessee has been incurred under the covenant to pay taxes assessed during the term, it is not our understanding that an assignment of a lease relieves the assignor from the liability which he has already incurred even though the tax may not be payable until a time subsequent to the assignment."
It has been held almost uniformly in other states that covenants to pay taxes and assessments levied or assessed during the term impose the duty of paying the taxes so assessed, although under the law they are not payable until after the term expires. See, Annotation, 97 A.L.R. 931.
Having reviewed these authorities, we are of the opinion that at the time of the reassignment defendant was under a duty to pay the 1936 taxes. This duty was fixed, because, being in privity of estate with the owners of the fee, he was bound by the terms of the lease which obligated the lessee to pay "all taxes and assessments * * * which shall during said term be levied, assessed or otherwise imposed upon said demised premises * * *." Similar language construed in the case of Craig v. Summers, 47 Minn. 189, 49 N.W. 742, 15 L.R.A. 236,supra, was held to put the burden of tax payment *Page 12 
on the assignee in possession at the time of the tax assessment, i. e., May 1. We do not think that the provision that "The lessee agrees that he will pay such taxes, impositions and assessments before any fine, penalty, interest or costs * * * may be added thereto for the non-payment thereof" was intended to suspend the obligation of the lessee until the taxes became delinquent. We think that the language used was adopted in an effort to fix a maximum time within which the duty of paying taxes should be discharged. Considered in this light, the sentence which appears in the present lease and not in the lease in the Craig case tends to give added reason for the application of the rule that an assignee of a lease is under a duty, based on privity of estate, to pay the taxes which under the terms of the covenant were to have been paid by the lessee.
We conclude that under the facts of this case defendant is liable for the taxes assessed against the property here involved for the year 1936. He was not in privity with the owners of the fee when the 1937 and subsequent taxes were assessed, and so our decision is limited to the taxes assessed for the year stated.
The order of the trial court is affirmed in part and reversed in part with instruction to enter findings and conclusions consistent with this opinion.
                            UPON REARGUMENT.
On January 2, 1948, the following opinion was filed: